Citation Nr: 1749664	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the period prior to September 3, 2014, and in excess of 30 percent for the period starting September 3, 2014, for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2008 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1. For the period prior to September 19, 2012, the Veteran's migraine headache disability was characterized by characteristic prostrating attacks occurring on an average once every two months.  

2. For the period from September 19, 2012 to September 2, 2014, the Veteran's migraine headache disability was manifested by very frequent prostrating and prolonged attacks of migraine headache pain and missed work due to the headaches.

3. For the period starting September 3, 2014, the Veteran's migraine headache disability is manifested by very frequent prostrating and prolonged attacks of migraine headache pain and missed work due to the headaches.


CONCLUSION OF LAW

1. For the period prior to September 19, 2012, the criteria for a rating in excess of 10 percent for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2017).

2. For the period from September 19, 2012 to September 2, 2014, the criteria for a rating in excess of 10 percent for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2017).

3. For the period starting September 3, 2014, the criteria for a rating in excess of 30 percent for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned.  The Board will accordingly discuss the propriety of the ratings assigned at each stage.

The Veteran's service-connected migraine headache condition has been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a noncompensable rating is assigned for migraine headaches with less frequent attacks; a 10 percent rating is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned when there are characteristic prostrating attacks occurring on average once a month over the last several months; and, a 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Neither the rating criteria nor the Court of Appeals for Veterans Claims have defined "prostrating."  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  However, "prostration" is defined as "extreme exhaustion or powerlessness" according to Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994). 

"Productive of severe economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing" economic inadaptability.  Nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Analysis

The Veteran contends she is entitled to an increased rating for her migraine headache condition for the stages on appeal because the current assigned ratings do not adequately represent the severity of her condition.

The Board finds that the Veteran's condition significantly changed over the course of the period prior to September 3, 2014; accordingly, staged ratings have been assigned. See Fenderson v. West, 12 Vet. App 119 (1999)

The evidence demonstrates that for the period prior to September 19, 2012, the Veteran's migraine headache condition was characterized by prostrating attacks occurring on an average once every two months.  The Veteran underwent a VA examination in April 2012.  The Veteran described a history of experiencing headaches at least once per week with blurred vision; sensitivity to light, sound and smell; and, nausea and vomiting.  The Veteran reported less frequent (once every two months) and less severe migraine headaches since starting Botox treatments.  She did not report having very frequent prostrating and prolonged attacks of migraine headache pain, but noted that she had to leave work whenever she developed a migraine headache at work.

The Board finds that the Veteran's disability more closely approximates the picture contemplated at the 10 percent rating for the period prior to September 19, 2012.  A rating of 30 percent requires characteristic prostrating attacks occurring once per month over the previous several months.  In the April 2012 VA examination, the Veteran did not report experiencing prostrating attacks on a monthly basis but instead reported less severe and less frequent (once every two months) migraine headaches since starting the Botox treatments.  Accordingly, the Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for the period prior to September 19, 2012.  

For the period from September 19, 2012 to September 2, 2014, the Board finds that the evidence preponderates in favor of a finding of entitlement to a rating in excess of 10 percent.  In a September 2012 letter from the Veteran's private physician, the Veteran's history of chronic migraine headaches was discussed. See March 2013 Private Treatment Records.  The Veteran reported experiencing 15-25 headaches per month which could last for 6-8 hours.  The physician noted that the Veteran had missed work secondary to the migraines.

In a December 2012 VA treatment note, the Veteran reported getting approximately 18 migraines per month without the Botox treatment. December 2013 CAPRI, p. 25.  In notes dated January 2013, April 2013, July 2013 and September 2013, the Veteran reported experiencing 20-25 headaches per month.  Id. at pp. 3, 6, 10, 18, 20.  The treatment notes described the Veteran's headaches as being variable, occurring unilaterally or bilaterally, and with and without photophobia and nausea.

The Veteran received a Botox treatment in March 2014.  At this time, she reported having migraine headaches 2-4 times in a 4-week period. CAPRI, p. 142.  In a June 2014 treatment record, the Veteran reported experiencing three migraine headaches during a period of 11 weeks. Id. at p. 90.  

The Board finds that the evidence demonstrates that the Veteran's migraine headache condition more closely approximates the picture contemplated at the 50 percent rating for the period from September 19, 2012 to September 2, 2014.  The Veteran consistently reported that she experienced very frequent migraine headaches each month and also reported missing work as a result of such headaches which suggests economic inadaptability.  Thus, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a rating of 50 percent, and no higher, for migraine headaches for the period from September 19, 2012 to September 2, 2014.

For the period starting September 3, 2014, the Board finds that the evidence indicates that the Veteran's migraine headache condition has been characterized by very frequent prostrating and prolonged attacks of migraine headache pain productive of severe economic inadaptability.  

In a June 2015 VA treatment record, the Veteran reported that she experienced fewer headaches since receiving a Botox treatment, indicating that she had 3 headaches during a 10-week period and daily headaches during the previous 2 weeks. August 2016 CAPRI, p. 35.  A December 2015 Botox follow-up treatment note indicates that the Veteran reported 3 headaches during the first 4 weeks and approximately 2-3 headaches per week during the last 8 weeks. Id. at p. 13.  In a February 2016 Botox follow-up note, the Veteran reported 3 headaches during the first 4 weeks and almost 2 headaches per week during the last 8 weeks. Id. at p. 10.  In a May 2016 note, the Veteran reported 3 headaches during the first 4 weeks and 1-2 headaches per week during the last 4 weeks. Id. at p. 6.

The Veteran underwent a VA examination in September 2016.  At this time, the Veteran reported experiencing three headaches per month which were accompanied by pressure behind one eye, visual aura, tunnel vision and spots, difficulty with spatial awareness, feeling out of sync, difficulty with balance, nausea, vomiting, tightness in body, and, extreme sensitivity to light and smells.  These headaches typically last 6-8 hours.  The Veteran did not report experiencing very frequent prostrating and prolonged attacks.  However, the Veteran did note that she missed work, could not drive, could not look at bright screens or hold conversations when migraines occurred.

The Board finds that the evidence demonstrates that the Veteran's migraine headache condition more closely approximates the picture contemplated at the 50 percent rating for the period from September 19, 2012 to September 2, 2014.  The Veteran consistently reported that she experienced almost-weekly migraine headaches each month and continues to report missing work due to such headaches.  Accordingly, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a rating of 50 percent, and no higher, for migraine headaches prior for starting September 3, 2014.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to September 19, 2012, a rating in excess of 10 percent for migraine headaches is denied.

For the period from September 19, 2012 to September 2, 2014, a 50 percent rating, and no higher, for migraine headaches is granted.

For the period starting September 3, 2014, a 50 percent rating, and no higher, for migraine headaches is granted.




____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


